DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 3/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters that: the barrier structure being disposed on one of the first substrate or the second substrate and being spaced apart from the other of the first substrate or the second substrate; but it fails to clarify: whether it definitely means that the barrier structure being disposed on one of the first substrate and the and the second substrate.
	Claim 1 recites the subject matters that a display structure on a side of the first substrate facing towards the second substrate; but, it fails to clarify: whether or not the recited display structure is definitely formed on and in contact with the first substrate; and/or whether or not the recited display structure definitely contacts the recited second substrate.
	Claims 10 recites the term of “the gap distance”, but such term lacks a sufficient antecedent basis in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 11-13, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2017/0012243 A1).
Suzuki discloses a display panel (Figs. 1-8; particularly see Fig. 6), comprising: a first substrate (B1) and a second substrate (B2) opposite to each other; a display structure (including light emitting layer E1 between two electrodes) on a side of the first substrate facing towards the second substrate; a sealant (at least a lateral edge portion of DM) surrounding the display structure; a barrier structure (such as the portions of PR 
Regarding claims 3 and 6, in addition to what have been disclosed about, it is further noted that the above device further comprises an encapsulation layer (PR) encasing the display structure and the barrier structure (the portion of BNK that is under or near SP).
Regarding claims 7 and 8, in addition to what have been disclosed about, it is further noted that the above device can also be interpreted/regarded as comprising a barrier structure (such the structure of SP shown in Fig. 6; which can naturally function as a barrier structure against moisture and/or contamination) extending from the second substrate (B2) toward the first substrate (B1) and is spaced apart from the first substrate by a second distance; the above device further comprises an encapsulation layer (PR) encasing the display structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-5 and 9-10, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
	The disclosure of Suzuki is discussed as applied to claims 1-3, 6-8 and 11-13.
	Suzuki expressly shows the barrier structure (the portions of PR and/or BNK under/near SP) do have a first ramp and a second ramp, similar to what is/are recited in claims 4 and/or 5.
 	Regarding claims 4-5 and 10, Suzuki does not more expressly disclose the specific inclining angles for each of the first and second ramps as what is/are recited in claims 4 and/or 5, and/or the specific gap distance between the two substrate and/or the height of the barrier structure as what is/are recited/implicated in claim 10.     However, each of such angles, gap distance and height is an art-recognized, result-oriented, important parameter, subject to routine experimentation and/or optimization.
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Suzuki with each of the angles, gap distance and height being substantially same or within or close to the respective ones recited in the claims, so that a display device with desired and/or optimized device performance would be obtained, as it has been held that:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known frit material into the device of Suzuki, so that a display device with desired material choice and/or material property for the barrier structure therein would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to a display panel structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898